DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9-13,22,29-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Kaarstad et al. (US 5845602 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson (US 1336356 A).
 	For claim 9, Kaarstad et al. disclose a semi-submersible fish-farming system, which can be located in at least two different semi-submerged positions (as shown in the figures), by ballasting and de-ballasting (with the weights 34 and the control unit pumping air), the semi-submersible fish-farming system comprising: 
a floating collar (1) comprising a ring-shaped or polygonal lower buoyancy member (3 or 4), 
a ring- shaped or polygonal closed buoyancy upper member (8; col. 5, lines 7-9, stated that there are air inside rail 8 which indicate that rail 8 is hollow and would allow the rail to float; in addition, upper member 8 is considered buoyancy in that it does float on the water even with the assistant of the air source or the float 21, similar to that of applicant’s invention which requires air source or the like; also, the claimed limitation does not indicate in what way is the upper member considered buoyancy, for example, hollow tubing with filled with air or buoyant material like foam, etc. all that is claimed is an “upper buoyancy member”; also, “closed” can be interpreted as in a closed loop or circular formation) that provides buoyancy when the ring-shaped or polygonal closed upper buoyancy member is submerged (as stated in the above, the rail 8 is hollow and there is an air source injected therein, thus, implied that the rail is buoyant), and 
a plurality of pillars (7) connecting the ring shaped or polygonal closed upper and lower buoyancy members; 
a net cage (30) suspended from the ring-shaped or polygonal closed lower buoyancy member or the pillars, a net roof (31) closing off a top of the net cage; and 
wherein the semi-submersible fish-farming system is movable between: 
a service position (any position can be considered as “service” position depending on the user’s decision to call the position as such because at any time and position, one can say that the device is in service mode) of the at least two different semi-submerged positions, where the ring-shaped or polygonal closed lower buoyant member buoyancy member is floating on a water surface so that the net roof is above the water surface and where the pillars and the ring-shaped or polygonal closed upper buoyancy member are located above the water surface (fig. 1, note that although the net cage is not shown in fig. 1, it is similar to fig. 8 so that the net roof 31 would be above the water surface); and 
an operational position (any position can be considered as “operational” position depending on the user’s decision to call the position as such because at any time and position, one can say that the device is in operational mode) the at least two different semi-submerged positions, where the net roof is fully submerged (fig. 8 or fig. 12, the net roof can be placed on the net bag at any time the user wishes to avoid the fish from escaping) and the ring-shaped or polygonal closed lower buoyancy member and all of the pillars are submerged below the water surface with: the water surface at an upper part of the pillars; or the ring-shaped or polygonal closed upper buoyancy member floating on the water surface (fig. 8 or fig. 12).  
In the event that applicant disagreed with the closed upper member being buoyancy, Johnson teaches a semi-submersible fish farming system comprising a ring-shaped or polygonal closed upper buoyancy member (1,15; page 1, lines 53-65). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upper member of the floating collar of Kaarstad et al. be buoyant and closed as taught by Johnson in order to further provide buoyancy to the fish farming system if desired. 
For claim 10, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system according to claim 9, and further disclose wherein the semi-submersible fish farming system is adapted to be moved to the operational position by moving water into at least one of an interior of the ring-shaped or polygonal closed lower buoyancy member and at least parts of the pillars until the water surface is at the upper part of the pillars or until the ring-shaped or polygonal closed upper buoyancy member is floating on the water surface (functional recitation of “adapted to” to which the system of Kaarstad et al. can and does performed the intended function, especially with control means 9a,9b).
For claim 11, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system according to claim 9, and further disclose wherein the semi-submersible fish-farming system is adapted to be moved to the service position by moving water out of the lower buoyancy member to bring the ring-shaped or polygonal closed lower buoyancy member to the water surface (functional recitation of “adapted to” to which the system of Kaarstad et al. can and does performed the intended function, especially with control means 9a,9b).
For claim 12, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system according to claim 9, and further disclose wherein the ring-shaped or polygonal closed upper buoyancy member is fully or partly filled with air or foam (col. 5, lines 1-2).  
For claim 13, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system according to claim 9, and further disclose wherein the net cage is attached to an inner perimeter of the ring-shaped or polygonal closed lower buoyancy member (see fig. 8).  
For claim 22, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system according to claim 9, and further disclose wherein the net cage is connected to the ring-shaped or polygonal closed lower buoyancy member at a position of the top of the semi-submersible fish-farming system (“the top” can be any location that is above the bottommost portion, thus, at the location where the net cage is connected to the lower member, it is considered a top of the system). 
	For claim 29, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system of claim 9, and further disclose wherein, in order to place the semi-submersible fish-farming system in an operational submerged position, water is pumped into an interior of the ring-shaped or polygonal closed lower buoyancy member until the ring-shaped or polygonal closed upper buoyancy member is floating on the water surface (by using the water control means 9a as stated in various excerpts such as col. 2, lines 63-67; also, any position in the system can be considered as operational position depending on what one defines as operational because it could be any time the user uses the system of Kaarstad et al. or can be at all time because the system constantly contain the fish therein, even if no fish containment, maintenance of the system is also considered operational, simply said “system is in operating mode”).
	For claim 30, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system of claim 9, and further disclose wherein the ring- shaped or polygonal closed upper buoyancy member is filled with at least one of air and a foam material (upper member 8 is filled with air).  
For claim 31, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system of claim 9, and further disclose wherein, in a service position of the semi-submersible fish-farming system: the ring-shaped or polygonal closed lower buoyancy member is on the water surface; and the net roof is above the water surface (fig. 1 shows the lower member 3,4 being on the water surface, and fig. 8 shows the net roof being attached to the system, thus, when in position of fig. 1, the lower member is on the water surface and the net roof is above the water surface; also, any position in the system can be considered as service position depending on what one defines as service because it could be any time the user uses the system of Kaarstad et al. or can be at all time because the system constantly contain the fish therein, even if no fish containment, maintenance of the system is also considered service, simply said “system is in servicing mode”).  Note also that based on figs. 1 & 8, the system of Kaarstad et al. is capable of allow a user to have the lower member being on the water surface and the net roof can still be attached to both lower and upper members and protrude above the water surface. 
	For claim 32, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson disclose/teach the semi-submersible fish-farming system of claim 9, and further disclose wherein, in an operational submerged position of the semi-submersible fish-farming system: the ring-shaped or polygonal closed lower buoyancy member and at least part of the plurality of pillars are submerged; and the ring-shaped or polygonal closed upper buoyancy member is at the water surface (fig. 12 shows the upper member 8 being at the water surface and lower member 3,4 and pillars 7 being submerged; also, any position in the system can be considered as operational position depending on what one defines as operational because it could be any time the user uses the system of Kaarstad et al. or can be at all time because the system constantly contain the fish therein, even if no fish containment, maintenance of the system is also considered operational, simply said “system is in operating mode”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Zemach (US 6481378 B1). 
For claim 14, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, and further teach wherein the semi-submersible fish-farming system comprises at least one tube (any one of 14,15,16), at least one of tube hoses (any one of 14,15,16 not considered for the at least one tube) and electrical cables (implied based on col. 3, line 26, “by electricity”, thus, have to have electrical cables or wiring) are passed into the net cage (fig. 1).
However, Kaarstad et al., or in the alternative Kaarstad et al. as modified by Johnson, are silent about how the tubes, tube hoses, and electric cables are extended from the ring-shaped or polygonal closed upper buoyancy member through at least one column and the ring-shaped or polygonal closed lower buoyancy member, through which at least one of tube hoses and electrical cables are passed into the net cage.  
Zemach teaches a semi-submersible fish-farming system comprising at least one column (fig. 5, the column storing the cable) where a cable is stored so as to be organized so that the cable does not hang everywhere for safety and aesthetic reasons. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one tube of Kaarstad or in the alternative Kaarstad et al. as modified by Johnson, extending from the ring-shaped or polygonal closed upper buoyancy member through at least one column as taught by Zemach and the ring-shaped or polygonal closed lower buoyancy member, through which at least one of tube hoses and electrical cables are passed into the net cage, in order to be organized so that the cable, tubes, hoses do not hang everywhere for safety and aesthetic reasons. 
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Whiffin (US 4744331 A).
 	For claim 15, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but are silent about wherein the semi-submersible fish-farming system is provided with one or more underwater air-filled domes to supply air to the fish.  
	Whiffin teaches a semi-submersible fish-farming system being provided with one or more underwater air-filled domes (12) to supply air to the fish. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include one or more underwater air-filled domes as taught by Whiffin in the semi-submersible fish-farming system of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson in order to provide air for the fish (col. 5, lines 25-34 of Whiffin).
	For claim 16, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin teach the semi-submersible fish-farming system of claim 15, and would result in wherein the one or more underwater air-filled domes (as taught by Whiffin) are an integrated part of the floating collar or a removal part attached to the floating collar (the domes have to be attached or integrated into the system of Kaarstad).  
 	For claim 17, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin teach the semi-submersible fish-farming system of claim 15, and would result in wherein the one or more underwater air-filled domes (as taught by Whiffin) are arranged in an annulus (9 of Whiffin) inside a cross-section of the net cage (as combined or implemented in the system of Kaarstad) for adapting to a natural behavior of caged fish.  
	For claim 18, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin teach the semi-submersible fish-farming system of claim 15, and would result in wherein the one or more unederwater air-filled domes (as taught by Whiffin) further comprise supply lines (ref. 26 of Whiffin) for air.  
	For claim 19, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin teach the semi-submersible fish-farming system of claim 15, but is silent about wherein the one or more underwater air-filled domes further comprise lights and feeding stations to attract the fish to the one or more underwater air-filled domes. In addition to the above, Whiffin teaches wherein the one or more underwater air-filled domes further comprise lights and feeding stations (col. 6, lines 21-25, col. 7, lines 44-64, col. 8, lines 30-35, col. 9, line 68) to attract the fish to the one or more underwater air-filled domes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include lights and feeding stations as further taught by Whiffin in the air-filled domes of Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin in order to entice the fish by providing the lights to feed on the food. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin as applied to claims 9,15 above, and further in view of Ytterland et al. (US 20060096548 A1).
 	For claim 20, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin teach the semi-submersible fish-farming system of claim 15, but are silent about wherein the semi-submersible fish-farming system comprises other sensors and cameras installed in or close to the one or more underwater air-filled domes to monitor behavior of the fish.  
	In addition to the above, Whiffin teaches a camera (18) installed in or close to the air-filled domes to monitor the behavior of the fish.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include cameras as taught by Whiffin in or close to the air-filled domes of Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin in order to monitor the fish. 
	Ytterland et al. teach a semi-submersible fish-farming system comprising other sensors and cameras installed in or close to the air-filled domes to monitor the behavior of the fish (para. 0058, 0061).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include sensors as taught by Ytterland et al. installed in or close to the air-filled domes of Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin in order to monitor the fish.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Mukadam et al. (US 5299530 A).
 	For claim 23, Kaarsted et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but are silent about wherein: the net cage is positioned around an upper circumference of a fish repellent closing net and is provided with a top ring; the ring-shaped or polygonal closed lower buoyancy member on sides or bottom thereof is provided with suspension means; and wherein 44822-1439-3457v.1 47055-14the top ring is attached to the suspension means and a load from the net cage transferred to the suspension means.  
	Mukadam et al. teach a semi-submersible fish-farming system comprising a net cage (14) around an upper circumference of the fish repellant closing net is provided with a top ring (48 or 50); a lower buoyancy member (fig. 19, not number but same as member 22) on its sides or bottom is provided with suspension means (54); and4 4822-1439-3457v.1 47055-14the top ring and suspension means have complementary designs (as shown in fig. 19, the attachments points between the top ring and the suspension means) that allow the top ring to be attached to the suspension means and the load from the net cage to be transferred to the suspension means.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a top ring and suspension means as taught by Mukadam et al. in the net cage of Kaarsted et al. or in the alternative Kaarstad et al. as modified by Johnson in order to further stabilize the system in the water. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson (as above).
 	For claim 25, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but are silent about wherein, in the operational position, the net roof is at a depth at least 5 meters below the water surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second position is at a depth at least 5 meters below the water surface in the system of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson, depending on the user’s preference to have the system at certain desired depth or not based on condition of the water (such as if the waves are too turbulent or calm or the like) and the fish therein.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Johnson (as above).
 	For claim 26, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but is silent about wherein the ring- shaped or polygonal closed upper buoyancy member and the ring-shaped or polygonal closed lower buoyancy member are made of a stiff material that does not flex or bend when exposed to dynamic wave or current loads.
 	In addition to the above, Johnson further teaches the semi-submersible fish-farming system comprising the ring- shaped or polygonal closed upper buoyancy member (1) and the ring-shaped or polygonal closed lower buoyancy member (2) are made of a stiff material (page 1, lines 53-75, member 1 is made out of metal and member 2 is similar to member 1, thus, also made out of metal) that does not flex or bend when exposed to dynamic wave or current loads.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ring- shaped or polygonal closed upper buoyancy member and the ring-shaped or polygonal closed lower buoyancy member of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson be made of a stiff material such as metal as taught by Johnson, in order to provide a stronger and stiffer material to keep the system stable as the system is lowered or raised from the water. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Vasile (US 4930444 A).
 	For claim 28, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson teach the semi-submersible fish-farming system of claim 9, but is silent about wherein the ring-shaped or polygonal closed lower buoyancy member is a continuous closed pontoon.  
 	Vasile teaches a semi-submersible fish-farming system comprising a buoyancy member is that is a pontoon. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a pontoon configuration as taught by Vasile for the ring-shaped or polygonal closed lower buoyancy member of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson, in order to provide for better surface buoyancy in the event the user wishes to float the system for a longer period of time on the water surface.
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
Applicant argued that Applicant respectfully submits that, in contrast to amended independent claim 9, Kaarstad fails to disclose that, in either of a non-submerged position or a submerged position, pillars that are submerged below the water surface with: 1) the water surface at an upper part of the pillars; or 2) ring-shaped or polygonal closed upper buoyancy member floating on the water
surface. Applicant respectfully draws the attention of the Examiner to the fact that both the jumping fence 7 and the hand rail 8 are all fully above the water surface in FIGURE 1 and are fully submerged in FIGURES 8 and 11.

Kaarstad teaches pillars (7) being submerged below the water surface with the water surface at an upper part of the pillars as shown in at least figs. 8,10-12. In addition, Kaarstad also teaches the other optional condition “2) ring-shaped or polygonal closed upper buoyancy member floating on the water surface” at least in fig. 12. Furthermore, Kaarstad teaches that one can adjust the buoyancy of the device as desired, thus, the user can have the position of the device at semi-submerged or fully submerged as desired. 
Applicant argued that Applicant respectfully submits that the transitional state illustrated in FIGURE 10 is neither an operational position nor a service position as claimed in amended independent claim 9. In particular, there is no state in which the submersible rearing unit 1 is in a position with pillars that are submerged below the water surface with: 1) the water surface at an upper part of the pillars; or 2) ring-shaped or polygonal closed upper buoyancy member floating on the water surface.

 	As stated in the above rejection, any position can be considered as “service” or “operational” position depending on the user’s decision to call the position as such because at any time and position, one can say that the device is in service mode or operational mode. Applicant is arguing an entity that is non-structural and not the structures that Kaarstad lacks relative to the claimed invention. The fact that Kaarstad’s device can be adjusted to be semi-submerged or fully submerged would allow the user to adjust the device at any time/position so that the pillars are submerged below the water surface with the water surface at an upper part of the pillars or ring-shaped or polygonal closed upper buoyancy member floating on the water surface. As stated in the above, the first scenario, i.e. submersible rearing unit 1 is in a position with pillars that are submerged below the water surface with: 1) the water surface at an upper part of the pillars, is shown in at least figs. 8,10-12; and the second scenario, i.e. 2) ring-shaped or polygonal closed upper buoyancy member floating on the water surface, is shown in fig. 12. Kaarstad clearly teaches the structures similar to that of applicant’s invention and applicant does not argued to this fact; instead, applicant is arguing a non-structural entity such as the service or operational position that is determined based on the user’s decision to call the position as desired. 
Applicant argued that with respect to FIGURE 12 of Kaarstad, which illustrates the submersible rearing unit 1 in a partially submerged position in order to prevent icing, Applicant notes that no top net 31 is illustrated or described. It is therefore apparent that Kaarstad' s top net 31 is arranged onto the submersible rearing unit 1 when the submersible rearing unit 1 is to be submerged in order to yield a closed unit. As such, the top net 31 is not a component of all embodiments of Kaarstad and is not implicit in the embodiments shown in FIGURES 1 and 12.

 	The net roof 31 can be used at any time that the user wishes the fish to not escape so just because fig. 12 does not show the net roof does not mean that Kaarstad does not teach the net roof.  Kaarstad does not have various “embodiments” showing or not showing the net roof because the figures are all the same device, just different or various ways the device can be submerged or not. The net roof is not exclusively for fig. 8. While fig. 12 indicates that is it for avoiding ice problem, this is one way Kaarstad explain how his device can be submerged to help alleviate this problem with or without the net roof. What if the user catches fish as shown in fig. 8 inside the net but there is ice issue, then the user can have the device of fig. 8 in the configuration of fig. 12. 
Applicant argued that the embodiment of the submersible rearing unit 1 shown in FIGURE 12 of Kaarstad is not designed to be fully submerged, since fully submerging the submersible rearing unit 1 of FIGURE 12 without a top net 31 would allow fish to escape. 

 	Clearly, Kaarstad’s device is designed to be fully submerged as shown in at least figs. 8,11. Applicant relied on fig. 12 to derive at the conclusion that Kaarstad’s device is not designed to be fully submerged is without factual evidence because clearly from Kaarstad’s description of the invention, one would know that the device can be submerged or semi-submerged or fully submerged as desired by using the valves, air sources, etc. as described in the specification. It is no different from that of applicant’s invention. In addition, as stated in the above, the net roof can be used at any time as desired when the user does not wish the fish to escape.
Applicant argued that moreover, even if one were to add a top net 31 similar to that shown in FIGURE 8 of Kaarstad to the embodiment shown in FIGURE 12 of Kaarstad, such a submersible rearing unit would not anticipate claim 9 as amended herein because the top net 31 would not be fully submerged as required by the claim. In addition, as discussed above, the submersible rearing unit 1 of FIGURE 12 is not to be further submerged; however, even if this were to occur, it would not be in a position having: 1) pillars submerged with the water surface at an upper part of the pillars or a ring-shaped or polygonal closed upper buoyancy member floating on the water surface; and 2) a net roof which is fully submerged.

 	As stated in the above, any position can be considered as a service position or an operational position. The net roof in fig. 8 shows the net roof being fully submerged and at this position, one can call the position as operational position. Applicant is fixated on fig. 12 not showing the net roof but the factual evidence is in Kaarstad’s description that applicant failed to concentrate on because Kaarstad clearly stated that the net roof can be used at any time that the user wishes to avoid the fish from escaping. Fig. 12 merely shows how one can use the device in Kaarstad in various submerged position and not what is shown there, is what is being invented in Kaarstad. All the figures of Kaarstad employs the same device so all parts of that device can be used in any submerged or non-submerged position and not limited to fig. 12 only. 
Applicant argued that in addition, the Examiner identifies item 9 of Whiffin as corresponding to the annulus as claimed. Item 9 of Whiffin is described as a support ring configured for ensuring that pen 2 holds its cylindrical shape throughout. 5 The support ring 9 of Whiffin is not an annulus as claimed. Neither Whiffin nor any of the other cited art in this rejection teaches an annulus (i.e., ring-shaped part) in which one or more underwater air-filled domes are arranged. 

	 Applicant did not claimed “an annulus”; instead, the claimed limitation (claim 17) calls for the domes “arranged in an annulus”. Whiffin teaches a semi-submersible fish-farming system being provided with one or more underwater air-filled domes (12) to supply air to the fish. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more underwater air-filled domes as taught by Whiffin in the semi-submersible fish-farming system of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson in order to provide air for the fish (col. 5, lines 25-34 of Whiffin). Hence, the combination of Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin would result in wherein the one or more underwater air-filled domes (as taught by Whiffin) are arranged in an annulus (9 of Whiffin) inside a cross-section of the net cage (as combined or implemented in the system of Kaarstad) for adapting to a natural behavior of caged fish.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643